Exhibit 99.1 FOR IMMEDIATE RELEASE SYMBOL: CSUH Contact:Jon Cunningham of RedChip Companies, Inc., Traded: OTC 800-733-2447 ext. 107, investor@celsius.com CELSIUS HOLDINGS REPORTS INCREASED REVENUE DELRAY BEACH, Fla., October 24—Celsius Holdings, Inc. (the “Company”) today reported revenue for the three month period ended September 30, 2007 was $508,000 as compared to $376,000 for the prior quarter, the three month period ended June 30, 2007 and as compared to $414,000 for the three month period ended September 30, 2006. The Company also reported a net loss of $784,000 or $0.01 per basic and diluted share for the three months ended September 30, 2007. This compares with net loss of $418,000 or $0.01 per basic and diluted share for the three months ended September 30, 2006. Mr. Stephen C. Haley, chairman and CEO said: “We are pleased to announce that we are seeing much more activity around our brand and have been successful in placing Celsius in many new retailers during the last few months. The revenue included more high profile retailers as well as significant reorders from multiple channels, grocery, convenience and health & fitness. The increase was not huge yet but the “quality” of the revenue was high.” “Operationally,” Mr. Haley said, “with our growing sales force and distribution coverage, our revenue is becoming more predictable. With this we have been able to get our gross margin back up to close to where we believe it should be.With more revenue, better forecasts and better purchasing leverage our gross profit was over 47% in the quarter.” Mr. Haley continued by stating, “We are pleased that the registration statement required under our stock purchase agreement with Fusion Capital has been declared effective by the Securities and Exchange Commission and we have started to get our financing from this source. Since October 16 we have sold Fusion Capital shares totaling $300,000. This will give us the possibility to more actively market our products and should show positive results to our revenue growth.” . The company's quarterly conference call is scheduled for 4:30 p.m. ET, Thursday October 25, 2007. The call may be accessed through live webcast links on the company's Internet home page, www.celsius.com. The webcast will be archived and available on the company's website for one month following the call. About Celsius Holdings, Inc. Celsius Holdings, Inc. (OTC BB: CSUH.OB) manufactures Celsius through its wholly owned operating subsidiary, Celsius, Inc. Celsius Inc. is quickly gaining attention in the emerging $36 billion functional food and beverage industry, as the creator of the calorie burning beverage category and as a pioneer and leader in developing healthier beverage choices. Celsius, Inc. is building unique distribution strategies to gain broad penetration in all channels serving its consumer targets. The continued mission of Celsius, Inc. is to create healthy refreshment through science and innovation and growth through passion and integrity. For more information about Celsius and Celsius, Inc., please visit http://www.celsius.com. For investor information, please visit http://www.redchip.com. Forward-Looking Statements This press release may contain statements, which are not historical facts and are considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements contain projections of the Company’s future results of operations, financial position or state other forward-looking information. In some cases you can identify these statements by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “should,” “will,” and “would” or similar words. You should not rely on forward- looking statements because the Company’s actual results may differ materially from those indicated by these forward-looking statements as a result of a number of important factors. These factors include, but are not limited to: general economic and business conditions; our business strategy for expanding our presence in our industry; anticipated trends in our financial condition and results of operation; the impact of competition and technology change; existing and future regulations effecting our business, and other risks and uncertainties discussed in reports the Company files from time to time with the Securities and Exchange Commission. The Company does not intend to and undertakes no duty to update the information contained in this press release. Celsius Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheet September 30, 2007 (Unaudited) Current assets: Cash and cash equivalents $ 90,116 Accounts receivable 378,110 Inventories, net 515,720 Other current assets 64,156 Total current assets 1,048,102 Property, fixtures and equipment, net 55,804 Other long-term assets 50,901 Total Assets $ 1,154,807 Current liabilities: Accounts payable and accrued expenses $ 414,811 Deposits from customers 350,000 Loans payable 572,446 Short term portion of long term other liabilities 7,048 Due to related parties 1,037,190 Total current liabilities 2,381,495 Long term other liabilities 16,184 Total Liabilities 2,397,679 Stockholders’ Deficit (1,242,872 ) Total Liabilities and Stockholders’ Deficit $ 1,154,807 Celsius Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 Net sales $ 508,489 $ 414,494 $ 1,125,547 $ 1,030,141 Cost of sales 268,429 258,108 745,168 714,220 Gross profit 240,060 156,386 380,379 315,921 Selling and marketing expenses 335,715 264,363 796,095 626,356 General & administrative expense 646,598 278,933 1,591,224 504,718 Contract termination expense - - 500,000 - Loss from operations (742,253 ) (386,910 ) (2,506,940 ) (815,153 ) Other expense: Interest expense, related party 16,708 18,442 53,198 49,311 Interest expense, net 24,640 12,767 68,676 20,903 Total other expense 41,348 31,209 121,874 70,214 Net loss $ (783,601 ) $ (418,119 ) $ (2,628,814 ) $ (885,367 ) Basic and diluted: Weighted average shares outstanding 104,213,018 70,912,246 99,105,323 70,912,246 Loss per share $ (0.01 ) $ (0.01 ) $ (0.03 ) $ (0.01 ) /CONTACT: Media, Erin Heit of Celsius Holdings, Inc, (561) 276-2239, eheit@celsius.com ; or Jan Norelid of Celsius Holdings, Inc., (561) 276- 2239, jnorelid@celsius.com or Investors, Jon Cunningham of RedChip Companies, Inc., 800-733-2447 ext. 107, investor@celsius.com
